                 Case 3:20-cv-00776-YY         Document 40   Filed 09/03/20   Page 1 of 2




John A. Bennett, OSB #750407
E-mail: john.bennett@bullivant.com
Stuart D. Jones, OSB #842568
E-mail: stuart.jones@bullivant.com
BULLIVANT HOUSER BAILEY PC
One SW Columbia Street, Suite 800
Portland, Oregon 97204
Telephone: 503.228.6351

Antonia B. Ianniello (admitted pro hac vice)
E-mail:    aianniello@steptoe.com
Sara R. Faber (admitted pro hac vice)
E-mail:    sfaber@steptoe.com
STEPTOE & JOHNSON LLP
1330 Connecticut Avenue, NW
Washington, D.C. 20036
Telephone: 202.429.8087

Attorneys for Defendants



                                     UNITED STATES DISTRICT COURT

                                           DISTRICT OF OREGON

                                            PORTLAND DIVISION


SERO, INC. dba Beast, an Oregon                        Civil No.: 3:20-cv-00776-YY
corporation, on behalf of itself and all others
similarly situated,
                                                       STIPULATED NOTICE OF
                                      Plaintiff,       DISMISSAL WITHOUT PREJUDICE

            v.

BERKLEY NORTH PACIFIC GROUP,
LLC, et al.,

                                      Defendants.




 Bullivant|Houser|Bailey PC
                                                        STIPULATED NOTICE OF DISMISSAL
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                        WITHOUT PREJUDICE
 Telephone: 503.228.6351
                                                                                 Page 1
                 Case 3:20-cv-00776-YY          Document 40      Filed 09/03/20     Page 2 of 2




            In the interest of resolving the disputes between the parties concerning the Motion to
Dismiss Plaintiff’s Complaint Pursuant to Rule 12(B)(1) and (2) filed by Defendants Berkley
North Pacific Group, LLC, Berkley Insurance Company, and W.R. Berkley Corporation, and
pursuant to the stipulations set forth below and in accordance with Fed. R. Civ. P.
41(a)(1)(A)(ii):
            1.           Plaintiff Sero, Inc. agrees to dismiss Berkley North Pacific Group LLC,
Berkley Insurance Company, and W.R. Berkley Corporation (the “Non-Contracting Parties”)
without prejudice from the above-captioned lawsuit; and
            2.           The Non-Contracting Parties have agreed to toll any statute of limitations
concerning claims against the Non-Contracting Parties arising out of the denial of coverage
of Plaintiff Sero, Inc.’s claims for one year from the date of dismissal of the Non-Contracting
Parties without prejudice.
            IT IS SO STIPULATED:
DATED: September 3, 2020
 BULLIVANT HOUSER BAILEY PC                                  LIEFF CABRASER HEIMANN &
                                                             BERNSTEIN, LLP
 s/John A. Bennett                                           s/Jacob H. Polin
 John A. Bennett, OSB #750407                                Robert J. Nelson (admitted pro hac vice)
 Stuart D. Jones, OSB #842568                                Fabrice N. Vincent (admitted pro hac vice)
                                                             Jacob H. Polin (admitted pro hac vice)
 STEPTOE & JOHNSON LLP
 Antonia B. Ianniello (admitted pro hac vice)                STOLL STOLL BERNE LOKTING &
 Sara R. Faber (admitted pro hac vice)                       SHLACHTER P.C.
                                                             Steven C. Berman, OSB No. 951769
 Attorneys for Defendants Berkley North
 Pacific Group, LLC, Berkley Insurance                       LAW OFFICE OF ALEXANDRA L.
 Company, W. R. Berkley Corporation, and                     FOOTE, P.C.
 Continental Western Insurance Company                       Alexandra L. Foote (admitted pro hac vice)

                                                             Attorneys for Plaintiff Sero, Inc.




 Bullivant|Houser|Bailey PC
                                                            STIPULATED NOTICE OF DISMISSAL
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                            WITHOUT PREJUDICE
 Telephone: 503.228.6351
                                                                                     Page 2
